Case 1:19-cv-00473-DG-RER Document 46 Filed 04/15/20 Page 1 of 4 PageID #: 621



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

  BOB McNEIL, an individual, on behalf of
  himself, and all others similarly situated,

  Plaintiff,

  v.                                                   CASE NO. 1:19-CV-00473-FB-RER

  CAPITAL ONE BANK, N.A.,

  Defendant.



 PLAINTIFF’S NOTICE OF FURTHER SUPPLEMENTAL AUTHORITY SUBMITTED
     IN OPPOSITION TO DEFENDANT’S MOTION TO DISMISS COMPLAINT

       In further support of his Opposition to Defendant’s Motion to Dismiss, Plaintiff submits the

recent decision in adding to the numerous other motion to dismiss denials in substantially similar

cases previously cited by Plaintiff.

       On April 14, 2020, Judge H. Russel Holland of the District of Alaska denied a motion to

dismiss a complaint alleging the improper assessment of more than one NSF Fee on the same

“item.” In a well-reasoned, 18-page order in Coleman v. Alaska USA Federal Credit Union, No.

3:19-cv-0229-HRH (D. Alaska) (April 14, 2020), a copy of which is attached as Exhibit A, the

court denied the motion to dismiss with respect to plaintiff’s breach of contract and breach of the

implied covenant of good faith and fair dealing claims.

       Both parties’ interpretations of the Account Agreement are plausible. It is plausible
       that a member could have expected to only be charged one NSF fee when she only
       gave one authorization for an ACH transaction, no matter how many times the
       merchant presented the transaction for payment. On the other hand, it is plausible
       to view the Account Agreement as allowing defendant to charge an NSF fee each
       time it received a request for payment and there were insufficient funds in the
       account. Because it is plausible that the Account Agreement “is reasonably
       susceptible of either meaning[,]” the contract may be ambiguous and defendant’s
       motion to dismiss plaintiff’s breach of contract claim must be denied.
Case 1:19-cv-00473-DG-RER Document 46 Filed 04/15/20 Page 2 of 4 PageID #: 622




Id. at 9 (citation omitted). The court also determined the plausibility of the breach of contract claim

also rendered the implied covenant of good faith and fair dealing claim plausible. Id. at 14.

       The court in Alaska USA went on to identify another ambiguity—one that applies directly

here. As in this matter, the account contract in Alaska USA conflated overdraft fees (charged on

items paid into overdraft) and NSF Fees (charged on items returned for insufficient funds). For

both, the contract stated that a single fee would be assessed for each “item.” Plaintiff in Alaska

USA argued that because an overdraft fee can only occur once on an item that is paid into overdraft

(since, once paid, it can never be processed a second or third time), it is reasonable to also

understand the same is true for an item that is returned for insufficient funds.

        According to the court: “the fact that in some instances, the Account Agreement uses

‘item’ to refer to an act that can only occur once does suggest that it is plausible that the contract

is susceptible to two reasonable interpretations and thus may be ambiguous.” Id. at 13. Identical

reasoning applies here, where Capital One promises that returned items and overdraft items can

each incur a single bank fee and both types of items are referred to as having the same fee

assessment practices in the Deposit Agreement.



Dated: April 15, 2020                          Respectfully submitted,


                                               /s/ Steven M. Nathan
                                               Steven M. Nathan
                                               Scott Martin
                                               HAUSFELD LLP
                                               33 Whitehall St., 14th Floor
                                               New York, NY 10004
                                               Telephone: (646) 357-1100
                                               Facsimile: (212) 202-4322
                                               snathan@hausfeld.com
                                               smartin@hausfeld.com



                                                  2
Case 1:19-cv-00473-DG-RER Document 46 Filed 04/15/20 Page 3 of 4 PageID #: 623




                                    James Pizzirusso (pro hac vice)
                                    HAUSFELD LLP
                                    1700 K St., NW, Ste 650
                                    Washington, DC 20006
                                    Telephone: 202-540-7200
                                    Facsimile: 202-540-7201
                                    jpizzirusso@hausfeld.com

                                    Jeffrey D. Kaliel (pro hac vice)
                                    Sophia Gold (pro hac vice)
                                    KALIEL PLLC
                                    1875 Connecticut Ave., NW, 10th Floor
                                    Washington, DC 20009
                                    Telephone: 202-350-4783
                                    jkaliel@kalielpllc.com
                                    sgold@kalielpllc.com

                                    Hassan A. Zavareei (pro hac vice)
                                    Andrea Gold (pro hac vice)
                                    TYCKO & ZAVAREEI LLP
                                    1828 L St NW, Suite 1000
                                    Washington, DC 20036
                                    Telephone: 202-973-0900
                                    Facsimile: 202-973-0950
                                    hzavareei@tzlegal.com
                                    agold@tzlegal.com

                                    Jeff Ostrow (pro hac vice)
                                    Jonathan M. Streisfeld (pro hac vice)
                                    KOPELOWITZ OSTROW
                                    FERGUSON WEISELBERG GILBERT
                                    One W. Las Olas Blvd., Suite 500
                                    Fort Lauderdale, FL 33301
                                    Telephone: 954-525-4100
                                    Facsimile: 954-525-4300
                                    ostrow@kolawyers.com
                                    streisfeld@kolawyers.com

                                    Attorneys for Plaintiff and the Putative Classes




                                       3
Case 1:19-cv-00473-DG-RER Document 46 Filed 04/15/20 Page 4 of 4 PageID #: 624




                                  CERTIFICATE OF SERVICE

       I certify that on April 15, 2020, a true and accurate copy of the foregoing Plaintiff’s Notice

of Further Supplemental Authority Submitted in Opposition to Defendant’s Motion to Dismiss

was filed electronically with the Clerk of Court using the CM/ECF system, which will send

notification of such filing to all counsel of record.


                                           /s/ Steven Nathan
                                                Steven Nathan




                                                   4
